DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Response to Arguments
Regarding the specification and drawing objections, applicant’s newly submitted drawings and specification have overcome these objections; therefore these objections are withdrawn. 
Regarding the 112, 2nd rejections, applicant’s deletion of the claims in question have overcome these rejections.  However, after reviewing the claim limitations, it is apparent that other 112 issues exist; see rejections below.   Applicant is reminded that an RCE reopens prosecution.
Regarding the 103 rejection of Depfenhart, Teramura and Spikker, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations added in the 2/17/2021 response, specifically related to “a numerical aperture of one or more converging lenses of the plurality of converging lenses in a horizontal and vertical direction range from..” (claims 1, 9 and 17) are considered new matter.  There is seemingly no support for this amendment.  Horizontal and vertical never appear once in applicant’s specification.  Furthermore, the way the claim limitation is written, this horizontal and vertical direction relates to the numerical aperture, which is definitely not supported, as it makes no sense.  It is emphasized that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1, 9 and 17] The limitation “a numerical aperture of one or more converging lenses of the plurality of converging lenses in a horizontal and vertical direction range from...” is indefinite.  As discussed above, a lens only has a single numerical aperture, however this claim seemingly implies that a lens has separate numerical apertures for horizontal and vertical directions.  The examiner is aware of no such lens and this is seemingly impossible; therefore the claim is indefinite.   The fact that literally no explanation for this limitation is provided by the specification further exacerbates the indefiniteness, as the spec fails to shed a light on what this could possibly mean.  For examination purposes, as long as the prior art teaches a lens having the claimed numerical aperture, the limitation is met, i.e. the reference does not have to teach a numerical aperture for the different directions to meet the claim.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0199132 to Anderson et al.
[Claims 1, 9 and 17] Anderson discloses a laser/optical system and method comprising: a laser system (210, Fig. 2) configured to emit a primary laser beam (Par 0051); an array of optical elements (300, Figs. 3A-F) configured to receive a primary laser beam (150) and generate a plurality of sub-beams (as seen in Figs. 3A and 3F), the array of optical elements comprising a plurality of converging lenses configured to focus the plurality of sub-beams to a plurality of focal regions in a target tissue (plurality of focal regions 160, Figs 3A and 3F); wherein a pitch between optical axes of at least two adjacent converging lenses of the array of optical elements ranges from 1 mm to 3 mm (A width of the micro-lenses 300 can be small, e.g., between about 1 mm and 3 mm wide; Par 0071.  As seen in Figs. 3A-3C, these lenses are symmetrical in terms of 
[Claims 5, 13] Anderson discloses a window that contacts the skin (240, Fig. 2; Par 0050)
[Claims 18-20] Anderson discloses “the exemplary radiation emitter arrangement and/or the exemplary optical arrangement can be configured to direct a single wide beam of EMR over the entire array of such micro-lenses or a portion thereof to simultaneously generate a plurality of focal regions in the dermis. In further exemplary 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.

[Claims 6 and 14]  Anderson discloses a power ranging from 15 mW to 1500 mW (Par 0092) and a spot size ranging from 10 microns to 200 microns (Par 0014).  With the assumption that the spot size relates to a diameter of a circle, it is clear that these parameters at the very least overlap with applicant’s claimed intensity ranging from 105 W/cm2 to 1015 W/cm2.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05.  Therefore, it would have been obvious for one of ordinary skill in the art to try any of the disclosed values for power and spot size, including a high power with a small spot size resulting in an intensity within applicant’s claimed range, as this is merely optimization of result effective variables in order to achieve the desired result/treatment. 

Claims 2, 4, 8, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of US 2003/0072080 to Ariyoshi et al. or US 2008/0186591 to Altshuler
shapes of the micro-lenses 300 can be provided” Par 0071.   The examiner contends that this is merely an obvious change in shape, i.e. from circle to hexagon, and would be obvious as a routine design/engineering choice; MPEP 2144.05.  To further support this position, Ariyoshi discloses “it is preferable that the shape of the bottom surface of each unit lens 110 is a hexagonal shape rather than a circular shape. This is because in the case of a hexagonal shape, the unit lenses can be arranged to be closest packed without any gap so that the ratio of the area occupied by the unit lenses to the area of the surface for formation of the micro lens array can be made 100% at maximum ideally” (Par 0073).  Similarly, Altshuler discloses truncated lenses 114, Fig. 11. Therefore, it would have been obvious to one of ordinary skill in the art to modify, i.e. truncate, the shape of the circular lenses taught by Anderson, specifically into a hexagonal shape, as this is a known shape/arrangement that allows the lenses to be as closely packed as possible without any gap, as taught by Ariyoshi or as commonly known and used in laser dermatological treatment devices, as taught by Altshuler. 
[Claims 4 and 12] Anderson discloses the plurality of converging lenses (300) arranged in a rectangular pattern (square Fig. 3B) or a hexagonal array (Fig. 3C).  The examiner contends that the particular shape or pattern of the array would not change when the lens is truncated, the only difference being that the lenses are closer together 
[Claims 8 and 16] Ariyoshi appears to show a holder (200, Fig. 1) that applies a lateral force on the lenses.  Furthermore, Altshuler discloses a mask (138, Fig. 16) for holding the lens arrays (Par 0099).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Anderson with a holder, taught by Ariyoshi or Altshuler, as a commonly known and used way to hold and secure a lens array. If applicant disagrees with either of these positions, the examiner has included an alternate 103 rejection below.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of US 5,668,825 to Karpinski.
Anderson is discussed above, but fails to explicitly teach the claimed holder for the converging lenses.  However, it is common and well-known in the art that such holders are used to secure/hold lens arrays.  Specifically, teaching such a holder including support rails (60, Figs. 9A-B; Abstract and related disclosure).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Anderson to include the lens array holder taught by Karpinski in order to securely hold the lens array. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792